     Case 2:18-cv-02071-APG-DJA Document 51 Filed 08/04/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10                                                    ***
11    OMAR ROBLES,                                       Case No. 2:18-cv-02071-APG-DJA
12                                       Plaintiff,      ORDER EXTENDING STAY
13                   v.
14    BRIAN WILLIAMS, et al.,
15                                    Defendants.
16

17          This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”)

18   on November 22, 2019 (ECF 43). The case was stayed for ninety (90) days to February 20, 2020

19   to allow the Plaintiff and Defendants an opportunity to settle their dispute. A settlement was not

20   reached, but the parties stipulated to another ninety (90) days extension for them to participate in

21   a second mediation conference (ECF 48). This Court granted their request on March 2, 2020

22   (ECF 49). Due to the pandemic, the mediation session with a court-appointed mediator was not

23   held. The Court now extends the stay until two days after the scheduled IEM. The status report

24   is also due on that date. During this stay period and until the Court lifts the stay, no other

25   pleadings or papers may be filed in this case, and the parties may not engage in any discovery,

26   nor are the parties required to respond to any paper filed in violation of the stay unless

27   specifically ordered by the Court to do so.

28
     Case 2:18-cv-02071-APG-DJA Document 51 Filed 08/04/20 Page 2 of 2




 1          For the foregoing reasons, it is ordered that the stay is extended until two days after the

 2   IEM. The Office of the Attorney General will file the report form regarding the results of the stay

 3   by that date.

 4          IT IS SO ORDERED.

 5          DATED: August 4, 2020.

 6

 7
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
